UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ESPIRITU SANTO HOLDINGS, LP,                                   :
                                                               :
                                    Petitioner,                :
                                                               :
         -against-                                             :   No. 19-cv-3930-CM
                                                               :
L1BERO PARTNERS, LP,                                           :
                                                               :
         and                                                   :
                                                               :
ESPIRITU SANTO TECHNOLOGIES, LLC,                              :
                                                               :
                                    Respondents.               :
                                                               :
---------------------------------------------------------------x


MEMORANDUM OF LAW IN SUPPORT OF PETITIONER ES HOLDINGS’ MOTION
   TO HOLD RESPONDENT L1BERO PARTNERS, LP IN CIVIL CONTEMPT
       OF THE COURT’S MAY 16, 2019 PRELIMINARY INJUNCTION




                                                              HOGAN LOVELLS US LLP
                                                              390 Madison Avenue
                                                              New York, New York 10017

                                                              600 Brickell Avenue, Suite 2700
                                                              Miami, Florida 33131

                                                              Attorneys for Petitioner
                                                              Espiritu Santo Holdings, LP
                                                 TABLE OF CONTENTS

                                                                                                                                Page

PRELIMINARY STATEMENT .................................................................................................1

BACKGROUND ........................................................................................................................2

ARGUMENT ..............................................................................................................................4

          I.        Applicable Legal Standards ..................................................................................4

          II.       L1bero Partners Is in Contempt of the Court’s Preliminary Injunction. .................5

                    A.         L1bero Partners’ Continued Denial of Equal Access to Company Books
                               and Records, and Refusal to Even Allow ES Holdings on Company
                               Property, Are Clear Violations of the Preliminary Injunction. ...................5
                    B.         L1bero Partners’ Failure to Seat ES Holdings’ Chosen Directors on
                               Lusad’s Board Violates the Preliminary Injunction. ..................................7
                    C.         L1bero Partners’ Continued Pursuit of Sole Control of the L1bre Group
                               Violates the Preliminary Injunction......................................................... 10
          III.      The Court Should Issue Monetary Sanctions and Other Relief to Compel
                    Compliance With the Preliminary Injunction. ..................................................... 12

CONCLUSION ......................................................................................................................... 14




                                                                 -i-
                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

ACLI Gov’t Sec., Inc. v. Rhoades,
  No. 83 Civ. 4778 (SAS), 2000 WL 204521 (S.D.N.Y. Feb. 22, 2000).................................. 13

CBS Broad. Inc. v. FilmOn.com, Inc.,
  814 F.3d 91 (2d Cir. 2016) .................................................................................................. 13

CE Int’l Res. Holdings LLC v. S.A. Minerals Ltd. P’ship,
   No. 12 Civ. 8087 (CM), 2013 WL 324061 (S.D.N.Y. Jan. 24, 2013) ............................... 5, 12

Drywall Tapers & Pointers of Greater N.Y., Local 1974 of I.B.P.A.T. AFL–CIO v.
   Local 530 of Operative Plasterers & Cement Masons Int’l Ass’n,
   889 F.2d 389 (2d Cir. 1989) .................................................................................................. 9

EEOC v. Local 28 of Sheet Metal Workers Int’l Ass’n,
  247 F.3d 333 (2d Cir. 2001) .................................................................................................. 4

Fed. Home Loan Mortg. Corp. v. Berbod Realty Assocs., L.P.,
   No. 91 Civ. 1033 (CSH), 1994 WL 1060301 (S.D.N.Y. Aug. 16, 1994) .............................. 13

GTE Sylvania, Inc. v. Consumers Union,
  445 U.S. 375 (1980) .............................................................................................................. 4

Huber v. Marine Midland Bank,
   51 F.3d 5 (2d Cir. 1995) .................................................................................................... 4, 6

LG Capital Funding, LLC v. FLASR, Inc.,
   No. 16 Civ. 3565 (LDH) (JO), 2017 WL 5054742 (E.D.N.Y. July 27, 2017) ......................... 9

NLRB v. Hopwood Retinning Co.,
  104 F.2d 302 (2d Cir. 1939) ................................................................................................ 13

Paramedics Electromedicina Comercial, Ltda v. GE Med. Sys. Info. Techs., Inc.,
   369 F.3d 645 (2d Cir. 2004) .................................................................................................. 4

S.E.C. v. Durante,
   No. 01 Civ. 9056, 2013 WL 6800226 (DAB) (AJP) (S.D.N.Y. Dec. 19, 2013) ...................... 4

Young v. U.S. ex rel. Vuitton et Fils S.A.,
   481 U.S. 787 (1987) .............................................................................................................. 4




                                                                - ii -
Other Authorities

18 U.S.C. § 401....................................................................................................................... 1, 4

Local Civil Rule 83.6 ............................................................................................................ 1, 13




                                                                 - iii -
       Petitioner Espiritu Santo Holdings, LP (“ES Holdings” or “Petitioner”) submits this

memorandum in support of its motion, pursuant to Local Civil Rule 83.6, 18 U.S.C. § 401, and

this Court’s inherent authority, to hold Respondent L1bero Partners, LP (“L1bero Partners” or

“Respondent”) in civil contempt of this Court’s May 16, 2019 preliminary injunction order (Dkt.

39) (the “Preliminary Injunction”). In support of this motion, Petitioner submits the Second

Declaration of Santiago León Aveleyra, dated July 29, 2019 (the “Second León Declaration” or

“Second León Decl.”), and the exhibits annexed thereto, and the Declaration of Richard C.

Lorenzo, dated July 29, 2019.

                                PRELIMINARY STATEMENT

       On May 14, 2019, this Court issued a comprehensive decision and order granting ES

Holdings’ motion for a preliminary injunction in aid of its pending arbitration against

Respondent, Petitioner’s business partner in the L1bre Group of companies. See Dkt. 33 (the “PI

Decision”).1 Among other findings, this Court concluded that ES Holdings was suffering “real

irreparable harm” resulting from “the fact that, owing to repeated breaches of contract by

Respondent and its principals, Petitioner is being systematically, bit by bit by bit, cut out of the

management” of the L1bre Group, “depriving it of the ability to make its own business

decisions.”   PI Decision at 46.     Accordingly, the Court issued a Preliminary Injunction,

fashioning relief to preserve ES Holdings’ rights under the parties’ Partners Agreement to jointly

manage and control the L1bre Group, on equal footing with L1bero Partners.

       Despite Petitioner’s repeated requests, L1bero Partners has steadfastly and consistently

refused to comply with the Preliminary Injunction’s plain terms. Instead, and as set forth below

and in greater detail in the Second León Declaration, Respondent has: (1) taken the position that


1
       Unless otherwise indicated, capitalized terms have the same meanings as in the Court’s
PI Decision.
                                               -1-
it need not provide ES Holdings with equal access to and control over the L1bre Group’s

corporate and financial records, including (to take one example) copies of recent bank statements

from L1bre Group companies; (2) barred ES Holdings representatives from accessing the L1bre

Group offices in Mexico City; (3) unjustifiably erected multiple obstacles to reinstate Messers.

León and Zayas or their chosen replacements to Lusad’s board; and (4) continued to unilaterally

make business decisions and issue directives on Lusad’s behalf, not least the decision to continue

the prosecution of Mexican court actions in Lusad’s name against Messers. León and Zayas and

L1bre’s name seeking to undo key provisions of the Partners Agreement, including those that

concern joint control. In short, Respondent has taken numerous steps to continue to frustrate ES

Holdings’ rights to equal participation in the L1bre Group’s business, and these clear violations

of the Preliminary Injunction warrant a finding of civil contempt, the imposition of financial and

other sanctions, and an award of the attorneys’ fees incurred in compelling L1bero Partners’

compliance with this Court’s order. Finally, this Court should reserve the right to incarcerate

L1bero Partners’ representatives, Ricardo Salinas and Fabio Covarrubias, in the event that

L1bero Partners fails to pay any of the fines imposed by this Court.

                                       BACKGROUND

       The key facts underlying this Motion are laid out in the Second León Declaration, and its

exhibits. We summarize them here:

       1.      Since the Court issued its TRO and later its Preliminary Injunction, L1bero

Partners has persistently continued to deny ES Holdings’ equal access to corporate, financial,

and accounting information and documents. See Second León Decl. ¶¶ 4-5, 8-14. For example,

on the Oracle Netsuite Program—the application that the L1bre Group uses to store, among other

information, its financial and accounting data—ES Holdings’ access is restricted to “Accountant

Reviewer Access.” Id. ¶ 11. Representatives of L1bero Partners, on the other hand, have

                                               -2-
“Administrator Access,” which allows the user to access full and complete financial information

denied to ES Holdings, including the main accounting audit trail. Id. Among other things, ES

Holdings can see a listing of the checks paid and the open bills, but cannot access any details or

documentation regarding those transactions, or edits that the current “administrators” may have

made to those entries. Id. ¶¶ 11-12. Despite repeated requests for L1bero Partners to grant

equivalent access, this asymmetric access remains in place, and ES Holdings’ representatives

still are deprived of access to critical L1bre Group information. Id. ¶¶ 8-14.

       2.      L1bero Partners has physically restricted ES Holdings’ access to the L1bre Group

offices in Mexico City. Id. ¶ 24. On July 8, 2019, representatives of ES Holdings attempted to

be admitted to those offices, but were denied access by building security; no reason was then or

ever provided for such denial. Id.

       3.       L1bero Partners has obstructed the appointment of ES Holdings’ representatives

to the Lusad board. Id. ¶¶ 15-23. Specifically, L1bero Partners refused to re-seat ES Holdings’

principals (León and Zayas) to Lusad’s board.           Instead, it demanded that ES Holdings

“designat[e] replacement board members while Mexican court orders barring Mr. Leon’s and

Mr. Zayas’ participation remain in place.” Id ¶ 15. ES Holdings did so, on May 29, 2019, id.

¶ 17. The designated individuals, however, have not been confirmed to the board of Lusad. Id.

¶¶ 17-20.   L1bero Partners continues to delay the confirmation process, and ES Holdings

remains without representatives on the Lusad board. Id.

       4.      Finally, L1bero Partners has continued to pursue actions in Mexican courts on

behalf of the L1bre Group without the consent of ES Holdings. See id. ¶¶ 26-45. At present,

there remain three separate proceedings pending before Mexican courts; despite ES Holdings’

requests to immediately dismiss or withdraw these actions L1bero Partners persists in actively




                                               -3-
litigating these matters in the name and supposedly on behalf of L1bre Group entities. Id. ¶¶ 26-

29. Each action is designed and intended to undermine ES Holdings’ rights to equal control of

the L1bre Group. Id. ¶¶ 26-45.

                                          ARGUMENT

I.     Applicable Legal Standards

       “A party who violates an injunction entered by the district court faces the threat of both

civil and criminal contempt.” Paramedics Electromedicina Comercial, Ltda v. GE Med. Sys.

Info. Techs., Inc., 369 F.3d 645, 657 (2d Cir. 2004) (“Paramedics”). Federal courts have

statutory and inherent authority to punish “disobedience to their orders.” Young v. U.S. ex rel.

Vuitton et Fils S.A., 481 U.S. 787, 793 (1987); 18 U.S.C. § 401. “In order to hold [an] alleged

contemnor in [civil] contempt, the court need only (1) have entered a clear and unambiguous

order, (2) find it established by clear and convincing evidence that the order was not complied

with, and (3) find that the alleged contemnor has not clearly established [her] inability to comply

with the terms of the order.” Huber v. Marine Midland Bank, 51 F.3d 5, 10 (2d Cir. 1995)

(cleaned up). “It need not be established that the violation was willful.” Paramedics, 369 F.3d

at 655.2

       “Once civil contempt is established, district courts have broad discretion to fashion an

appropriate coercive remedy . . . based on the nature of the harm and the probable effect of

alternative sanctions.” S.E.C. v. Durante, No. 01 Civ. 9056 (DAB) (AJP), 2013 WL 6800226, at

*14 (S.D.N.Y. Dec. 19, 2013), report and recommendation adopted, No. 01 Civ. 9056 DAB,

2014 WL 5041843 (S.D.N.Y. Sept. 25, 2014), aff’d, 641 F. App’x 73 (2d Cir. 2016) (quoting


2
         A pending appeal of a court’s order is no excuse for noncompliance, because “persons
subject to an injunctive order issued by a court with jurisdiction are expected to obey that decree
until it is modified or reversed, even if they have proper grounds to object to the order.” GTE
Sylvania, Inc. v. Consumers Union, 445 U.S. 375, 386 (1980).

                                               -4-
EEOC v. Local 28 of Sheet Metal Workers Int’l Ass’n, 247 F.3d 333, 336 (2d Cir. 2001)). In

crafting an appropriate sanction, a court must consider: “(1) the character and magnitude of the

harm threatened by the continued contumacy; (2) the probable effectiveness of the sanction in

bringing about compliance; and (3) the contemnor’s financial resources and the consequent

seriousness of the sanction’s burden.” CE Int’l Res. Holdings LLC v. S.A. Minerals Ltd. P’ship,

No. 12 Civ. 8087 (CM), 2013 WL 324061, at *3 (S.D.N.Y. Jan. 24, 2013) (McMahon, J.)

(quotations omitted).

II.    L1bero Partners Is in Contempt of the Court’s Preliminary Injunction.

       L1bero Partners has committed at least four clear breaches of the Court’s Preliminary

Injunction.   It has flatly refused to grant ES Holdings equal access to the L1bre Group’s

corporate, financial, and accounting information. It has refused to even allow ES Holdings’

representatives access to L1bre Group’s offices.      It has obstructed the appointment of ES

Holdings’ chosen directors, precluding Petitioner from exercising its clear-cut rights to jointly

manage the L1bre Group’s business affairs. And it has continued to make business decisions on

behalf of Lusad and other L1bre Group entities—most egregiously continuing the prosecution of

actions in the Mexican courts against Petitioner’s principals—over ES Holdings’ strenuous and

repeated objections. Each of these breaches is serious. Collectively, they reveal a willful

disregard for the Court’s directives, and should be addressed accordingly.

       A.      L1bero Partners’ Continued Denial of Equal Access to Company Books and
               Records, and Refusal to Even Allow ES Holdings on Company Property, Are
               Clear Violations of the Preliminary Injunction.

       The Preliminary Injunction was clear: because L1bero Partners was “enjoined from

taking any actions . . . that would eliminate, diminish, or compromise” ES Holdings’ “equal

ownership stake” and right to “equal participation in the management and control” of the L1bre

Group, Preliminary Injunction at 2-3, the Court specifically provided that ES Holdings’ directors


                                              -5-
“shall have unrestricted and unfettered access to any and all corporate, financial, and accounting

information and documents of all [ ] companies” in the L1bre Group. Preliminary Injunction at 4

(emphasis added). ES Holdings has made repeated requests for such access, but L1bero Partners

has refused to provide it. Second León Decl. ¶¶ 8-14.3 Rather, as described in the Second León

Declaration, ES Holdings’ representatives have been provided with only partial access to the

L1bre Group’s records management systems; in particular, L1bero Partners has refused to

provide ES Holdings with “administrator” level permissions (the level of access possessed by

L1bero Partners) that would, inter alia, allow ES Holdings to review accounting audit trail data.

Id. ¶ 11. ES Holdings’ current level of access allows it only to view the “bottom-line” figures in

the system; no backup or supporting information is available or visible. Id. ¶ 13.

       L1bero Partners is fully capable, from a technological perspective, of providing ES

Holdings with equal access to the L1bero Group’s records management system, and has never

asserted that it lacks this capability. There is, in other words, no doubt about L1bero Partners’

“ability to comply with the terms of the [Preliminary Injunction].” Huber, 51 F.3d at 10. Rather,

L1bero Partners’ position is that—notwithstanding this Court’s clear directive in its order—

Libero Partners can choose not to provide equal access because administrator-level permission

also entails the purported ability to edit entries. Second León Decl. ¶ 13 (note from L1bero

Partners’ counsel stating that “[w]e have not and do not intend to grant them the power to add,

alter, or delete information in the books and records”). L1bero Partners has never been entitled

to unilaterally restrict and fetter its partner’s equal access to company books, see Partners

Agreement §§ 5.1(a), 5.3, 8.1, 8.3, and its persistence in doing so flaunts the Preliminary

Injunction, which specifically prevents L1bero Partners denying its partner equal access to books

3
       As explained in the Second Leon Declaration, ES Holdings’ directors nominated their
counsel to review such records on their behalf. Second León Decl. ¶ 10.

                                               -6-
and records. If L1bero Partners has “Administrator” level access, then ES Holdings is entitled to

the same rights.

       In addition, ES Holdings has made numerous requests for core records, such as copies of

the “L1bre Group’s bank account statements,” that would allow it to make sense of the entries in

the computerized records.      See Second León Decl. ¶ 14.       These requests, too, have gone

unanswered and, in effect, denied.

       As referenced above, when ES Holdings’ representatives sought to visit the company’s

offices so that they might, inter alia, review records in person, they were flatly barred from even

entering the premises. See supra at p. 2. But to state the obvious, Petitioner cannot enjoy “equal

participation in the management and control” of the L1bre Group, Preliminary Injunction at 2-3,

when Respondent’s security guards are preventing ES Holdings from even setting foot inside the

L1bre Group’s offices. Tellingly, L1bero Partners has never offered any explanation for this flat

denial of access; that is because, under the Preliminary Injunction and the Partners Agreement,

there can be none. These multiple, willful denials of equal access to L1bre Group records and

facilities are clear violations of the Preliminary Injunction.

       B.     L1bero Partners’ Failure to Seat ES Holdings’ Chosen Directors on Lusad’s
              Board Violates the Preliminary Injunction.

       L1bero Partners’ continued efforts, since the Preliminary Injunction was entered, to

obstruct the seating of ES Holdings’ chosen directors on Lusad’s board, as required to re-

establish ES Holdings’ equal management and control over the company, is a plain violation of

the Preliminary Injunction.

       Initially, L1bero Partners’ outright refusal to re-seat ES Holdings’ principals, Messers.

Zayas and Leon, on Lusad’s board (Second León Decl. ¶ 15) itself was an action that would

“eliminate, diminish, or compromise” ES Holdings’ rights under the Partners Agreement, which



                                                 -7-
gives the signatories thereto the right to appoint directors of their choice.       See Partners

Agreement §§ 5.1(a), 5.2; see also PI Decision at 20 (describing the “scheme to strip Leon and

Zayas of their right—guaranteed by Section 5.2 and other sections of the Partners Agreement—

to act as directors of Lusad.”). L1bero Partners’ only justification for this claim was that some

unspecified “Mexican court orders barr[ed] Mr. Leon’s and Mr. Zayas’ participation” on Lusad’s

board. Second Leon Decl. ¶ 15. Any such purported order, however, was wrongfully obtained

based on false accusations at the urging of L1bero Partners. L1bero Partners could easily

withdraw its specious accusations in Mexican courts, but has failed to do so.

        Libero Partners’ continued wrongful actions are worse still. ES Holdings agreed to

L1bero Partners’ (unjustified) demand that replacement directors for Messers. León and Zayas

be nominated on May 29, 2019. See Second León Decl. ¶ 17. More than two months later, those

replacement directors have still not been seated. Instead, L1bero Partners has offered up a

shifting array of excuses, evasions, and stalling tactics:

       •       On June 13, 2019, more than two weeks after ES Holdings named two
       replacement directors, L1bero Partners’ counsel sent an email stating without
       explanation or citation that “appointment of the directors selected by [ES
       Holdings] requires a resolution by the shareholders [of Lusad].” See Second León
       Decl., Ex. L.

        •      Nearly three weeks after that, on July 3, 2019, L1bero Partners finally
       provided a draft of a supposed instruction letter to Lusad’s secretary. However,
       rather than simply installing ES Holdings’ replacement board members for Lusad,
       the draft instead installed those replacements as directors of all L1bre Group
       companies, including ES Technologies—with the effect of stripping Messers.
       León and Zayas of all their directorships. Id., Ex. M. ES Holdings responded the
       next day to inform L1bero Partners that its attempt to remove León and Zayas
       from their positions was unjustified4 and demanded a response by July 10. Id.,
       Ex. N.


4
       L1bero Partners’ excuse for excluding Mr. Leon and Mr. Zayas from the Lusad board
was based on certain Mexican court actions that, at most, concerned only Lusad, and not any
other companies in the L1bre Group.


                                                 -8-
        •      L1bero Partners’ counsel responded via email at 10:51 p.m. on July 10,
       2019, stating that the proposed instruction letter was merely a “draft” and positing
       that ES Holdings had been “invited to review and revise the draft so that a joint
       instruction can be sent to [Lusad’s] Secretary.” Id., Ex. O.5 After ES Holdings’
       counsel pointed out that L1bero Partners had “over a month to make this happen
       and ha[d] refused to do so,” L1bero Partners responded the next day with a new
       version that—once again—covered appointments to companies other than Lusad.
       Id. On July 15, 2019 ES Holdings sent a marked up instruction letter covering
       only appointments to Lusad. Id., Ex. P. To date, ES Holdings replacement board
       members have yet to confirmed.

       This ongoing set of maneuvers contravenes this Court’s clear mandate to allow Petitioner

“equal participation in the management and control” of the L1bre Group. Preliminary Injunction

at 2-3. At a minimum, L1bero Partners was required to be “reasonably diligent and energetic in

attempting to accomplish what was ordered.” Drywall Tapers & Pointers of Greater N.Y., Local

1974 of I.B.P.A.T. AFL–CIO v. Local 530 of Operative Plasterers & Cement Masons Int’l Ass’n,

889 F.2d 389, 394 (2d Cir. 1989). The above-described actions do not approach the requisite

level of compliance; they thus violate the Preliminary Injunction. See, e.g., LG Capital Funding,

LLC v. FLASR, Inc., No. 16 Civ. 3565 (LDH) (JO), 2017 WL 5054742, at *4 (E.D.N.Y. July 27,

2017) (alleged contemnor’s late-breaking, half-a-loaf compliance was “manifestly not the kind of

reasonable method of compliance that can forestall a finding of contempt”).6



5
         In the same email, L1bero Partners’ counsel stated that “L1bero does not control the
Company’s corporate books, which are kept by the Company’s Secretary, Mr. Rodrigo Núñez
Sarrapy.” Id., Ex. O. Of course, the record reflects that L1bero Partners is perfectly able to
solicit immediate assistance from Mr. Núñez Sarrapy when it suits L1bero Partners. See, e.g.,
Dkt. 29 (Declaration of Rodrigo Nunez-Sarrapy in Opposition to Order to Show Cause).
6
        On July 23, 2019, Respondent informed Petitioner’s counsel that Messers. Zayas and
León had been named to the board of L1bre Nuevo León. See Second León Decl. ¶ 21. This
cynical move fits L1bero Partners’ modus operandi to a “T.” The appointments are entirely
symbolic; they were not accompanied by the granting of any powers of attorney, like those
possessed by the Nuevo León entity’s other directors, including Mr. Covarrubias. Moreover, the
timing of the appointments is deeply suspicious. Respondent could have appointed Messers.
Zayas and León at any time over the past several months; instead, it waited until the eve of the
instant contempt application. And the appointments came well after L1bre Nuevo León’s bid for

                                              -9-
       C.     L1bero Partners’ Continued Pursuit of Sole Control of the L1bre Group
              Violates the Preliminary Injunction.

       L1bero Partners’ continued unilateral prosecution of Mexican legal proceedings in the

name of Lusad and L1bre Holding, the purpose of which is to have a Mexican court oust ES

Holdings from joint control of the L1bre Group, also violates the Preliminary Injunction’s clear

proscriptions against: (1) “actions . . . that would eliminate, diminish, or compromise Petitioner’s

. . . right under the Partners Agreement . . . to equal participation in the management and control

of” the L1bre Group, Preliminary Injunction at 2-3; and (2) “issuing directives or making

business decisions on behalf of any [L1bre Group] company . . . in violation of the Partners

Agreement or to the exclusion of [ES Holdings] and its appointed directors,” id. at 3.

       Despite this Court’s directive, Lusad and L1bre Holding have at all times continued to

press their pending Mexican-court actions. Second León Decl. ¶¶ 26-45.7 There can be no

serious question that the choice to continue such litigation is a “business decision,” and the


the Nuevo León concession appears to have been rejected, leaving little if anything for the
Nuevo León entity to do. See id.
        Similarly, on July 24, 2019, Respondent informed Petitioner’s counsel that L1bre Jalisco
had revised its bylaws in an apparent attempt to comply with the Preliminary Injunction. The
revised bylaws, however, are not compliant with the Partners Agreement. They (1) include a
jurisdictional clause that provides that any and all controversies arising from or related to the
company are subject to the jurisdiction of the competent courts of Jalisco, which ES Holdings
has not agreed to, (2) do not grant any ES Holdings representative a power of attorney to act on
behalf of L1bre Jalisco, and (3) do not appoint any ES Holdings representative as a member of
the L1bre Jalisco Board. See Second León Decl. ¶ 22. This latest gambit—to grant ES Holdings
illusory directorships, while Lusad and the rest of the L1bre Group entities remain under
Respondent’s sole control—does not come close to good-faith compliance with the Preliminary
Injunction.
7
         The Court declined to issue an anti-suit injunction “that would enjoin [L1bero Partners]
from litigating the issue of the validity of the arbitration agreement in Mexico.” PI Decision at
48. But the above-described actions are, for the most part, not about the validity of the
arbitration agreement. See Second León Decl. ¶¶ 26-45. And even the L1bre Holding action,
which does seek to nullify the arbitration agreement in part, seeks to unwind other parts of the
Partners Agreement and undermine joint management of the L1bre Group more generally. See
id. ¶ 39.

                                               - 10 -
directives given to Mexican counsel are “directives.” Preliminary Injunction at 3. And, of

course, it is beyond doubt that these decisions and directives have made “to the exclusion of

Petitioner and its appointed directors.” Id. Indeed, immediately after the Court issued its

Preliminary Injunction and thereafter, ES Holdings demanded that L1bero Partners “take

immediate action to dismiss or withdraw the pending actions in Mexican courts.” Second León

Decl. ¶ 27. But, in continued violation of the Partners Agreement8 and in violation of the

Preliminary Injunction, L1bero Partners has continued to prosecute the proceedings apace.

       The mere pendency of the Mexican actions without ES Holdings’ consent to their

continuation is itself improper, and violative of the Preliminary Injunction. But the positions

taken in those Mexican actions are particularly egregious. On May 22, 2019, L1bero Partners

caused Lusad to file a brief in the Mexican court again arguing, contrary to the evidence

presented in this Court, that Messers. Zayas and Leon had no authority to hire Deloitte to

conduct an independent audit of Lusad. See id., Ex. Y. On May 31, 2019, after the Mexican

court allowed this Court’s Preliminary Injunction entered into evidence, L1bero Partners caused

Lusad to file an appeal brief that disputes the validity of the Preliminary Injunction. See id., Ex.

BB. And the entire point of the L1bre Holding action, of course, to evade the joint control

provisions of the Partners Agreement and strip-mine the L1bre Group from within. Id. ¶¶ 40-43.

       ES Holdings has not consented to these frivolous representations, made on behalf of a

company that should (and must, pursuant to the Preliminary Injunction) in plain derogation of

ES Holdings’ right to joint control.




8
       Indeed, under the Partners Agreement, ES Technologies’ board has “the ultimate power
to make decisions for [ES Technologies] on material matters,” Partners Agreement § 5.2, an
arrangement that must be replicated for all affiliates, see id. § 5.1(c).

                                               - 11 -
III.    The Court Should Issue Monetary Sanctions and Other Relief to Compel
        Compliance With the Preliminary Injunction.

        The Court should sanction L1bero Partners for its violations of the Preliminary

Injunction.    At the least, the Court should issue financial penalties designed to induce

compliance. See, e.g., CE Int’l Res. Holdings LLC, 2013 WL 324061, at *3 (fining contemnor

“$5,000 per day for each business day after the date of this order, escalating to $20,000 per day

after 20 business days,” until contemnor “submits proof satisfactory to the Court of his

compliance”). Financial sanctions are appropriate here for several reasons.

        First, “the character and magnitude of the harm threatened by the continued contumacy,”

id., is significant.   L1bero Partners’ violations of the Preliminary Injunction—its obstinate

refusal to allow Petitioner equal access to the company’s books, offices, and equal access to

company decision-making—further the core, irreparable harm previously identified by the Court.

PI Decision at 46. This harm is no less irreparable now.

        Second, the other factors considered in imposing a sanction—“the probable effectiveness

of any suggested sanction in bringing about compliance,” and “the contemnor’s financial

resources,” CE Int’l Res. Holdings LLC, 2013 WL 324061, at *3—both counsel in favor of

issuing monetary sanctions.      L1bero Partners could cure its violations of the Preliminary

Injunction with minimal effort; providing access to company books and records, opening the

company’s office to its partner, seating Petitioner’s designated board members, and instructing

Mexican counsel to desist from further prosecution of proceedings aimed at vitiating ES

Holdings’ rights, are all straightforward matters. Moreover, there is no reason to think that

L1bero Partners would incur an escalating set of fines when it could avoid those penalties by

complying with its pre-existing contractual and partnership obligations, and this Court’s

directives in the Preliminary Injunction. ES Holdings submits that the sanctions imposed by the



                                              - 12 -
Court in the CE International case—$5,000 per business day, rising to $20,000 per day after a

period of non-compliance—are a reasonable starting point.

       In addition to financial penalties, this Court should direct L1bero Partners to pay the

“reasonable counsel fee[s]” ES Holdings incurred in compelling Respondent’s compliance with

the Preliminary Injunction and bringing this motion.         See Local Civil Rule 83.6(a).       This

application was necessitated by L1bero Partners’ contumacious, dilatory action; they should,

accordingly, pay for it. ES Holdings is prepared to submit a statement outlining the fees incurred

in attempting to obtain L1bero Partners’ compliance with the Preliminary Injunction and in

connection with this application, as directed by the Court. See, e.g., ACLI Gov’t Sec., Inc. v.

Rhoades, No. 83 Civ. 4778 (SAS), 2000 WL 204521, at *1 (S.D.N.Y. Feb. 22, 2000).

        Finally, in the event that L1bero Partners fails to pay any fines or other monetary

sanctions imposed by this Court, L1bero Partners’ representatives Ricardo Salinas and Fabio

Covarrubias, and potentially others, should be incarcerated pending compliance with the

Preliminary Injunction.     The Court’s injunction binds Messers. Salinas and Covarrubias

expressly, see Preliminary Injunction at 2, and as a matter of law, because “a command to a

company is in ‘effect a command to those who are officially responsible for the conduct of its

affairs.’” CBS Broad. Inc. v. FilmOn.com, Inc., 814 F.3d 91, 100 (2d Cir. 2016) (quoting NLRB

v. Hopwood Retinning Co., 104 F.2d 302, 305 (2d Cir. 1939)). “Even when corporate officers

are not a party to the original action, if they ‘prevent compliance or fail to take appropriate action

within their power for the performance of the corporate duty, they, no less than the corporation

itself, are guilty of disobedience, and may be punished for contempt.’”                 Id. (quoting

Hopwood, 104 F.2d at 305); see also Fed. Home Loan Mortg. Corp. v. Berbod Realty Assocs.,

L.P., No. 91 Civ. 1033 (CSH), 1994 WL 1060301, at *6 (S.D.N.Y. Aug. 16, 1994) (applying




                                                - 13 -
same principle to partnership), report and recommendation adopted, No. 91 Civ. 1033 (CSH),

1995 WL 7988 (S.D.N.Y. Jan. 10, 1995). Messers. Salinas and Covarrubias are responsible for,

and capable of obtaining, L1berto Partners’ compliance with the Preliminary Injunction; they

should be held personally responsible for any further contumacious, heel-dragging tactics.

                                        CONCLUSION

       For all these reasons and based on the supporting papers filed in this action, ES Holdings

respectfully requests that the Court enter an order holding L1bero Partners in civil contempt, and

awarding such relief—including financial penalties and attorneys’ fees—as the Court deems

appropriate.




                                              - 14 -
July 30, 2019
New York, New York
                     HOGAN LOVELLS US LLP

                     /s/ David Dunn /
                     David Dunn
                     Benjamin A. Fleming
                     390 Madison Avenue
                     New York, New York 10017
                     Tel. (212) 918-3000
                     Fax (212) 918-3100
                     david.dunn@hoganlovells.com
                     benjamin.fleming@hoganlovells.com

                     Richard C. Lorenzo (pro hac vice)
                     Mark R. Cheskin (pro hac vice)
                     Gabriella Morello
                     600 Brickell Avenue, Suite 2700
                     Miami, FL 33131
                     Tel. (305) 459-6500
                     Fax (305) 459-6550
                     richard.lorenzo@hoganlovells.com
                     mark.cheskin@hoganlovells.com
                     gabriella.morello@hoganlovells.com

                     Attorneys for Petitioner
                     Espiritu Santo Holdings, LP




                     - 15 -
